internal_revenue_service index numbers 280g number release date refer reply to cc tege eb ec - plr-115647-99 date date company buyer date date date date date b c d e f g h j k l m plr-115647-99 n o this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling that the purchase of company common and preferred_stock by buyer the purchase described below will not cause a change in the ownership or effective_control of company or in the ownership of a substantial portion of the assets of company within the meaning of sec_280g of the code the facts as submitted are as follows company is a widely-held publicly traded corporation that is managed by its founders on date representatives of company met with representatives of buyer a closely-held corporation to discuss the possibility of an investment in company by buyer on date company and buyer agreed on the basic structure of the transaction which involved the acquisition by buyer of dollar_figureb of a new convertible preferred_stock as well as a tender offer by buyer for a portion of the outstanding shares of common_stock company and buyer tentatively agreed that buyer would have the right to designate c of d nominees for election to the board_of directors on date company and buyer executed various documents including the stock purchase agreement and the management agreement pursuant to the stock purchase agreement buyer commenced a tender offer to purchase shares of company common_stock no shares were tendered to buyer under the tender offer and the tender offer expired on date company and buyer executed a first amendment to the stock purchase agreement which reduced the number of individuals buyer was permitted to designate as nominees for the board_of directors from c to e less than a majority while buyer may designate e nominees the election of all the nominated directors must be approved by a majority vote of the shareholders under the stock purchase agreement buyer and company agreed that buyer would purchase the company’s series a convertible preferred_stock in two separate issuances of f and g shares respectively each share of series a convertible preferred_stock has the right to one vote for each share of common_stock into which it could be converted pursuant to the management agreement buyer purchased h of each director’s interest as of date in company on date company’s shareholders approved the second issuance of series a preferred_stock the sale of common_stock under the management agreement and the election of the board_of directors of company plr-115647-99 following the purchase described above buyer owned approximately j of company’s common_stock including common_stock issuable upon conversion of the preferred_stock buyer owned k on a diluted basis based on the number of stock_options outstanding on date this ownership_interest represented a greater than interest in company’s outstanding_stock the stock purchase agreement provides buyer with limited anti-dilution protection the anti-dilution protection does not apply to certain transactions including shares issued to employees officers and directors pursuant to stock_purchase_plans option plans or other similar arrangements company has historically issued a large percentage of its stock to employees in the form of stock_options it has been represented that company will continue to issue similar amounts of stock_options to employees in the future since the time of the purchase buyer’s ownership_interest has declined to l of company’s common_stock m on a fully diluted basis buyer’s interest will continue to decline as more options are granted to and exercised by company’s employees following the purchase the chief_executive_officer and the president of company will hold n and o respectively none of buyer’s management or shareholders were appointed to any management positions in company following the purchase sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group plr-115647-99 acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group the information submitted indicates that immediately following the purchase the buyer did not acquire more than percent of the value of the outstanding company stock since company’s shareholders retained sufficient stock value and voting power following this transaction company did not experience a change_of_ownership under q a due to the purchase described above however buyer received a greater than percent voting interest in company accordingly it is presumed that buyer experienced a change in effective_control under q a a the presumption of q a a concerning a replacement of a majority of the board_of directors did not occur company has rebutted this presumption by establishing that the acquisition of its stock by buyer did not transfer the power to control its management and policies factors establishing that control was not transferred include that there is substantial stock ownership remaining with its founders and current management buyer’s interest will fall to below over a relatively short_period of time due to dilution that will occur when options are exercised by company’s employees none of buyer’s shareholders or management hold management positions with company buyer’s acquisition is consistent with that of an institutional investor and company in fact competes in the marketplace with other businesses owned or invested in by buyer plr-115647-99 accordingly based strictly on the information submitted and company’s representations we rule as follows the purchase did not cause a change in the ownership or effective_control of company nor did it cause a change in the ownership of a substantial portion of company’s assets within the meaning of sec_280g of the code the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of company that are contingent upon the purchase except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and the other authorized representative sincerely yours robert b misner assistant chief executive compensation branch division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
